             Case 2:18-cv-01132-TSZ Document 191 Filed 07/20/21 Page 1 of 3




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          ESTHER HOFFMAN, et al.,
 8                               Plaintiffs,
 9             v.                                         C18-1132 TSZ

10        TRANSWORLD SYSTEMS                              MINUTE ORDER
          INCORPORATED, et al.,
11
                                 Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    Defendant Transworld Systems Inc.’s (“TSI”) motion for a protective
     order, docket no. 156, is GRANTED. Plaintiffs’ request for production of “all documents
15
     [that TSI] provided [to] the Consumer Financial Protection Bureau [“CFPB”] related to
     the findings included in the Consent Order,” see RFP No. 13, Ex. A to Homes (docket
16
     no. 156-1 at 6), is simply too broad to permit the Court to determine whether such
     discovery might contain documents that are “relevant to any party’s claim or defense,”
17
     and the request is not “proportional to the needs of the case.” See Fed. R. Civ. P.
     26(b)(1); see also King County v. Merrill Lynch & Co., Inc., No. C10-1156-RSM, 2011
18
     WL 3438491, at *3 (W.D. Wash. Aug. 5, 2011) (denying a motion to compel production
     of “all documents produced or received during other litigation or investigations,”
19
     reasoning that “[c]loned discovery . . . is irrelevant and immaterial unless the fact that
     particular documents were produced . . . is relevant to the . . . case”) (internal quotation
20
     marks and citation omitted). Plaintiffs seek documents previously produced during a
     three-year CFPB investigation involving Defendants’ alleged deceptive practices that
21
     occurred nationwide—i.e., the request is not limited to Plaintiffs’ putative Washington
     class. See id.; cf. Michelo v. Nat’l Coll. Student Loan Tr. 2007-2, Nos. 18-CV-1781,
22

23

     MINUTE ORDER - 1
             Case 2:18-cv-01132-TSZ Document 191 Filed 07/20/21 Page 2 of 3




 1 18-CV-7692, 2020 U.S. Dist. LEXIS 197630 (S.D.N.Y. Oct. 23, 2020) (denying TSI’s
   motion for a similar protective order in part because the plaintiffs alleged a nationwide
 2 class in that case, and the documents requested were relevant and proportional to the
   needs of the case). The Court has no method of determining which of those documents
 3 are relevant or proportional to the needs of this case. Plaintiffs “must make proper
   discovery requests, identifying the specific categories of [relevant] documents sought”—
 4 they cannot simply “request[] copies of discovery files made in the course of [another]
   investigation[].” Merrill Lynch, 2011 WL 3438491, at *3.
 5
           (2)    Plaintiffs’ motion, docket no. 166, to strike certain affirmative defenses in
 6 the Amended Answer to the Second Amended Complaint (docket no. 158) filed by
   Defendants Patenaude & Felix, A.P.C. and Matthew Cheung (“P&F and Cheung”) is
 7 GRANTED in part and DENIED in part as follows:

 8                (a)    The motion to strike P&F and Cheung’s Affirmative Defense No. 5
   (Statute of Limitations) is GRANTED, as the Ninth Circuit has already ruled as a matter
 9 of law that the one-year limitations period under the Federal Debt Collection Practices
   Act does not govern the state-law claims at issue, and that the claims are instead
10 governed by the four-year limitations period under RCW 19.86.120. See Mem. Dispo.
   (docket no. 51 at 3); see also Order (docket no. 118 at 10–11);
11                (b)    The motion to strike P&F and Cheung’s Affirmative Defense No. 6
   (Judicial Action Privilege) is DENIED, as P&F and Cheung might present evidence
12 showing that triable issues of fact exist on whether their challenged acts were confined to
   the legal representation of their clients. See Order (docket no. 118 at 5–6); and
13
                  (c)    The motion to strike P&F and Cheung’s Affirmative Defense No. 8
14 (Collateral Estoppel or Res Judicata) is GRANTED, as this Court has already ruled as a
   matter of law that neither doctrine applies in this case. See Order (docket no. 118 at 7–9).
15
          (3)     Plaintiffs’ motion, docket no. 170, for an order striking TSI’s pending
16 motion for summary judgment (docket no. 161) is treated as a motion to continue
   consideration of that summary judgment motion and is GRANTED. Plaintiffs have
17 shown that they cannot present facts essential to justify their opposition to TSI’s pending
   motion for lack of a meaningful opportunity to conduct discovery. See Leonard Decl. at
18 ¶¶ 12-46 (docket no. 171); see Fed. R. Civ. P. 56(d); see also Anderson v. Liberty Lobby,
   Inc., 477 U.S. 242, 257 (1986) (clarifying that a plaintiff must present evidence to defeat
19 a motion for summary judgment “as long as the plaintiff has had a full opportunity to
   conduct discovery”). Accordingly, the Court DEFERS TSI’s pending motion for
20 summary judgment, docket no. 161, until November 5, 2021, and will resolve that
   motion in connection with any potential motion for class certification. See Fed. R. Civ.
21 P. 56(d)(1); Minute Order (docket no. 146);

22

23

     MINUTE ORDER - 2
             Case 2:18-cv-01132-TSZ Document 191 Filed 07/20/21 Page 3 of 3




 1         (4)    Defendant TSI’s motion, docket no. 182, to stay class discovery and class
   certification and to bifurcate discovery pending determination of its summary judgment
 2 motion (docket no. 161) is STRICKEN as moot;

 3         (5)  Plaintiffs’ unopposed motion to seal, docket no. 188, certain documents,
   either temporarily or permanently, is GRANTED. See Local Civil Rule 5(g)(3). Exhibits
 4 A12-14, A12-15, A12-17, and A12-18 (docket no. 189) shall temporarily remain
   UNDER SEAL, pending further order of the Court. Exhibit A to the declaration of
 5 Christina Henry (docket no. 185-1) shall permanently remain UNDER SEAL; and

 6          (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 7          Dated this 20th day of July, 2021.
 8
                                                     Ravi Subramanian
 9                                                   Clerk

10                                                   s/Gail Glass
                                                     Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
